Title: From Thomas Jefferson to George Washington, 15 August 1793
From: Jefferson, Thomas
To: Washington, George



Sir
Philadelphia Aug. 15. 1793.

Mr. Albion Coxe, engaged in England by Mr. Pinckney as Assayer of the mint, has not yet completely qualified himself by giving security as required by law; in the mean time he has been of necessity employed at the mint in his proper capacity, and of course is entitled to paiment for his services. The Director of the mint asks instruction on this subject, and I should be of opinion he might pay him for his services at the rate allowed by law, for the time he has been employed by him, and out of the general fund from which he pays his other workmen. This is submitted to your approbation.
The Director also informs me that much silver is brought to him to be exchanged for coin, but not having the coin ready the silver is carried away again. He is of opinion that if the Treasurer was directed to deliver him 1000. Dollars to be coined into dismes and half-dismes, and to be permitted to lie in the mint till wanted for the Treasury, it would serve him in the mean time as a stock for exchange, and enable him to take in the parcels of silver offered as beforementioned. He would by this means throw small silver into circulation and greatly relieve the demand for copper coinage. I have the honor to be with great respect & attachment, Sir, Your most obedt. & most humble servt

Th: Jefferson

